IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MAHESWAR MIKKILINENI,              )
                        Plaintiff, )
                                   )
     v.                            )                        C.A. No. N19C-05-123
                                   )                                 PRW CCLD
                                   )
PAYPAL, INC., GODADDY.COM, LLC, )
SHIJIL TS, CEO, HARVARD            )
COLLEGE OBSERVATORY &              )
HARVARD UNIVERSITY, AND            )
UPWORK INC.                        )
                      Defendants. )


                              Submitted: August 2, 2021
                               Decided: August 6, 2021
                      Reissued with Clarification: August 9, 20211

                         ORDER DENYING REARGUMENT

       This 9th day of August, 2021, upon consideration of Plaintiff Maheswar

Mikkilineni’s Motion for Reargument (D.I. 118) of this Court’s Memorandum

Opinion and Order dated July 1, 2021 (D.I. 115); Defendants PayPal, Inc.,

GoDaddy.com, LLC, and Upwork Inc.’s responses thereto (D.I. 124, 125, 126);

Mr. Mikkilineni’s reply (D.I. 130); and the record in this matter, it appears to the

Court that:


1
   The Court issues this Order to clarify the record and assure the parties that—although it need
not under Rule 59—it has considered Mr. Mikkilineni’s prolix reply that was filed just hours before
the Court issued its original Order. (D.I. 130). Having painstakingly appraised Mr. Mikkilineni’s
thirty-five page reply, the Court finds no basis for Rule 59 relief.
          (1)   On July 1, 2021, this Court granted Defendants PayPal, Inc.,

GoDaddy.com, LLC, and Upwork Inc.’s Motions to Dismiss and dismissed Mr.

Mikkilineni’s claims against those defendants with prejudice.2

          (2)   On July 7, 2021, Mr. Mikkilineni moved for an extension of time under

Superior Court Civil Rule 6(b) to file a Request for Reconsideration of the Court’s

July 1 Memorandum Opinion and Order.3 Mr. Mikkilineni requested the extension

of time due to the length of the Court’s decision (thirty-three pages) and his status

as a pro se plaintiff.4

          (3)   On July 12, 2021, the Court denied Mr. Mikkilineni’s request for an

extension of time because it lacked authority to extend the time for him to move for

reargument.5 The Court also made it clear that it would lack jurisdiction to consider

any untimely motion under Civil Rule 59.6




2
    Mikkilineni v. PayPal, Inc., 2021 WL 2763903 (Del. Super. Ct. July 1, 2021). For a full
recitation of the facts underlying the dispute in this litigation, refer to Section I of that opinion and
order. Id. at *1.
3
    Mot. for Enlargement of Time under Rule 6(b), July 7, 2021 (D.I. 116).
4
    Id.
5
   Mikkilineni v. PayPal, Inc., 2021 WL 2909758 (Del. Super. Ct. July 12, 2021).
See also Del. Super. Civ. R. 6(b) (the Court “may not extend time for taking any action under
Rules . . . 59(b), (d), and (e) . . ., except to the extent and under the conditions stated in them.”).
6
    Mikkilineni, 2021 WL 2909758, at *1.

                                                  -2-
        (4)    Shortly thereafter, Mr. Mikkilineni filed a “Motion for Reargument

under Rule 59(e) and/or to Alter or Amend Summary Judgment under Rule 59(d).”7

        (5)     A motion for reargument permits a trial court to reconsider its findings

of fact, conclusions of law, or judgment.8 “Delaware law places a heavy burden on

a [party] seeking relief pursuant to Rule 59.”9 The moving party has the burden to

demonstrate that the Court must correct an error of law in or prevent manifest

injustice deriving from its judgment.10 But “[a] Rule 59(e) application is not an

avenue for the moving party to raise new arguments or to rehash arguments already

decided by the Court.”11 And such motion will be denied unless the Court has

“overlooked a controlling precedent or legal principles,” or “has misapprehended

the law or facts such as would affect the outcome of the decision” challenged.12




7
     Mot. for Reargument, July 12, 2021 (D.I. 118).
8
   See Ramon v. Ramon, 963 A.2d 128, 136 (Del. 2008) (“A motion for reargument is the proper
device for seeking reconsideration by the Trial Court of its findings of fact, conclusion of law, or
judgment.”) (internal citations omitted).
9
     Kostyshyn v. Comm’rs of Bellefonte, 2007 WL 1241875, at *1 (Del. Super. Ct. Apr. 27, 2007).
10
   See Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969) (“The manifest purpose of all Rule
59 motions is to afford the Trial Court an opportunity to correct errors prior to appeal.”).
11
    Maravilla-Diego v. MBM Construction II, LLC, 2015 WL 5055955, at *1 (Del. Super. Ct. Aug.
27, 2015) (citing cases).
12
     Cummings v. Jimmy’s Grille, 2000 WL 1211167, at *2 (Del. Super. Ct. Aug. 9, 2000).

                                                -3-
Upon a Rule 59(e) reargument motion, the Court “will determine from the motion

and answer whether reargument will be granted.”13

        (6)     Under Civil Rule 59(e), a motion for reargument must be served and

filed within five days after the filing of the Court’s decision. Under Civil Rule 6(a),

when the period of time prescribed is less than eleven days, weekends and legal

holidays are excluded in the computation of time. So, excluding the weekend and

the Court’s July 4th holiday closure, the deadline for Mr. Mikkilineni’s motion for

reargument was July 9, 2021. Consequently, Mr. Mikkilineni’s July 12th filing was

made past the required deadline which relegates it—if a 59(e) reargument motion—

outside the Court’s jurisdiction.14

        (7)     Mr. Mikkilineni likely recognized this timing issue as he also captioned

his filing a Rule 59(d) application to “alter or amend” the Court’s July 1 judgement.

A party has ten days from the entry of judgment to file one of those. 15 No matter

how he titles it though, Mr. Mikkilineni’s is a motion for reargument under Rule



13
     Super. Ct. Civ. R. 59(e).
14
    Lewis v. Coupe, 2016 WL 6081825, at *1 (Del. Oct. 17, 2016) (concluding that this Court
“would have lacked jurisdiction to consider” the substance of an untimely motion for reargument)
(citing Boyer v. State, 2007 WL 452300, at *1 (Del. 13, 2007) and Preform Building Components,
Inc. v. Edwards, 280 A.2d 697, 698 (Del. 1971)); Gunn v. Zurich American Ins. Co., 2013 WL
1859349, at *1 (Del. Super. Ct. Apr. 29, 2013) (“If a motion for reargument is untimely filed, this
Court lacks jurisdiction to consider the motion.”).
15
    Super. Ct. Civ. R. 59(d) (“A motion to alter or amend the judgment shall be served and filed
not later than 10 days after entry of the judgment.”).

                                               -4-
59(e) and not a motion to alter or amend a judgment under Rule 59(d).16 And even

were the Court to analyze it Rule 59(d), Mr. Mikkilineni’s motion still fails to state

a valid basis for an alteration or amendment of the July 1 dismissal.

           (8)   A judgment will be altered or amended under Rule 59(d) upon a

showing of: “(1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) the need to correct clear error of law or to prevent manifest

injustice.”17 A Rule 59(d) motion will be denied “if it merely restates arguments

already considered and rejected during the litigation.”18

           (9)   In his motion, Mr. Mikkilineni rehashes the same complaints and

arguments made before regarding: (i) the loss he suffered during his Justice of the

Peace trial against PayPal; (ii) his “dead” website; and, (iii) his claims that Upwork

abandoned its own User Agreement when it took no action in the dispute between

him and the freelance artist he hired.19 The Court expressly (and exhaustively)

analyzed and rejected each of these precise arguments when it granted dismissal.


16
    Mot. for Reargument at 12 (“I wish you and your buddies would agree to allow re-argument
under rule 59(e) to get this right.”). See Nicholson v. Sullivan, 1993 WL 542297, at *1 (Del. Dec.
6, 1993) (“The relief sought is the determinative factor in the classification of a motion under Rule
59, not the labels used by the parties. The five-day period for seeking reargument pursuant to Rule
59(e) cannot be circumvented by labeling the motion as one to alter or amend the judgment
pursuant to Rule 59(d).” (citing H. v. H., 314 A.2d 420, 422 (Del. Super. Ct. 1973)).
17
   Monzo v. Nationwide Property & Casualty Ins. Co., 249 A.3d 106, 117 (Del. 2021) (quoting
King v. McKenna, 2015 WL 5168481, at *3 (Del. Super. Ct. Aug. 24, 2015)).
18
     Id.
19
     Mot. for Reargument at 4-10.
                                                -5-
         (10) Mr. Mikkilineni also argues that the Justice of the Peace Court lacked

jurisdiction over his original claim against PayPal and, as such, the Justice of the

Peace Court’s order granting PayPal’s motion for a directed verdict and dismissing

Mr. Mikkilineni’s claim is void and inapplicable against him.20 But here too, the

Court plainly found that the Justice of the Peace Court had personal and subject

matter jurisdiction over Mr. Mikkilineni’s previous claims against PayPal21—

nothing has changed about that.22

         (11) Instead of citing to new controlling law, presenting new evidence, or

demonstrating an error of law or manifest injustice in support of his motion,

Mr. Mikkilineni says the Court disregarded the evidence in the record and is a “hater

of [his] science-work.”23 To Mr. Mikkilineni’s benefit (and the grave detriment of


20
     Id. at 3.
21
    Mikkilineni, 2021 WL 2763903, at *8 (“To begin, the Justice of the Peace Court had personal
and subject matter jurisdiction. Mr. Mikkilineni and PayPal—two Delaware citizens who are the
original, same parties—litigated over $4,000, a total that falls squarely within that court’s limited
statutory jurisdiction.”). See also DEL. CODE ANN. tit. 10, § 9301(1) (2020) (empowering the
Justice of the Peace Court to adjudicate contract and tort claims that place less than $15,000 in
controversy); see generally Jones v. Hertz Corp., 2014 WL 3401606, at *5 (Del. Super. Ct. July
8, 2014) (“The Justice of the Peace Court is a court of limited jurisdiction with authority derived
solely from statute.” (internal quotation marks omitted)).
22
   See Monzo, 249 A.3d at 117 (a Rule 59(d) movant must demonstrate an intervening change in
controlling law, availability of new evidence, the need to correct clear error of law or to prevent
manifest injustice).
23
    Mot. for Reargument at 5. To this last assertion, I can only assure Mr. Mikkilineni that I take
to heart the words of Nobel laureate Liu Xiaobo—“Hatred can rot away at a person’s intelligence
and conscience.”—and am well-aware I have far too little of the former to spare to act as a mere
“hater” in my judicial duties. See Liu Xiaobo, I Have No Enemies: My Final Statement,
THE      NOBEL     PRIZE:     NOBEL      LECTURE       IN    ABSENTIA     (Dec.     10,     2010),
                                                -6-
both its staff and the opposing parties) the Court has time and again considered all

of Mr. Mikkilineni’s numerous complaints and supposed supporting evidence. The

Court has construed all that as liberally as possibly permitted under controlling

Delaware law. And even with such generous reads, the Court found absolutely no

reasonably conceivable, procedurally-allowed or contractually-permitted claims

against PayPal, GoDaddy, or Upwork.

       (12) Given the Court’s lack of jurisdiction to rule on Mr. Mikkilineni’s

untimely Rule 59(e) motion, and Mr. Mikkilineni’s failure to demonstrate any newly

discovered evidence, change in the law, or manifest injustice warranting relief under

Rule 59(d), Mr. Mikkilineni’s Motion for Reargument under Rule 59(e) and/or to

Alter or Amend Summary Judgment under Rule 59(d) must be DENIED.

       IT IS SO ORDERED.




                                                   Paul R. Wallace, Judge


Original to Prothonotary

cc: All Counsel via File and Serve



https://www.nobelprize.org/prizes/peace/2010/xiaobo/lecture/.      Put more simply, “It’s not
personal, [Mr. Mikkilineni]. It’s strictly [the Court’s] business.” THE GODFATHER (Paramount
Pictures 1972) (When explaining a logical but drastic act that might be misconstrued as
emotionally driven, Michael Corleone sums it up thusly for his brother and for consigliere Tom
Hagen: “It’s not personal, Sonny. It’s strictly business.”).
                                             -7-